Title: John Adams to Abigail Adams, 2 June 1776
From: Adams, John
To: Adams, Abigail


     
      
       June 2. 1776
       
      
     
     Yesterday I dined with Captain Richards, the Gentleman who made me the present of the brass Pistolls. We had Cherries, Strawberries and Green Peas in Plenty. The Fruits are three Weeks earlier here than with you, indeed they are a fortnight earlier on the East, than on the West side of Delaware River. We have had green Peas, this Week past, but they were brought over the River from New Jersey to this Markett. There are none grown in the City, or on the West side of the River yet. The Reason is, the Soil of New Jersey is a warm Sand, that of Pensilvania, a cold Clay. So much for Peas and Berries.
     Now for something of more Importance. In all the Correspondencies I have maintained, during a Course of twenty Years at least that I have been a Writer of Letters, I never kept a single Copy. This Negligence and Inaccuracy, has been a great Misfortune to me, on many Occasions.—I have now purchased a Folio Book, in the first Page of which, excepting one blank Leaff, I am writing this Letter, and intend to write all my Letters to you in it from this Time forward. This will be an Advantage to me in several Respects. In the first Place, I shall write more deliberately. In the second Place, I shall be able at all times to review what I have written. 3. I shall know how often I write. 4. I shall discover by this Means, whether any of my Letters to you, miscarry.
     If it were possible for me to find a Conveyance, I would send you such another blank Book, as a Present, that you might begin the Practice at the same Time, for I really think that your Letters are much better worth preserving than mine. Your Daughter and Sons will very soon write so good Hands that they will copy the Letters for you from your Book, which will improve them at the same Time that it relieves you.
    